DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
 				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14, 17-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the reference to a “patient application” is confusing.  The specification describes the patient application as a program embodied on computer readable media (par. 0032), yet there is no structural recitation in the claim that would allow the functionality described in the last indent (i.e., communication with at least one non-invasive peripheral device).  It is unclear how mere software can communicate without the use of a processor and without it being embodied on computer readable media.  A related comment applies to claims 8 and 18.  The examiner will assume that the patient application is embodied on a computer readable media, and that the central hub has processing means for reading said media, when treating the claim on the merits.
In claim 22, lines 10 and 11, the reference to the invasive peripheral device including a sensor reader is confusing because the reader has been described as a non-invasive element (see element 150 of Figs. 3 and 4).  The applicant distinguishes between an invasive peripheral system and an invasive peripheral device (see par. 0019; the device being a subcomponent of the system).  Therefore, an invasive peripheral device cannot include a sensor reader.
Allowable Subject Matter
Claims 1, 8, 18 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The newly amended subject matter concerning separate functionality of the patient application and the reader interface does not appear to be taught in the prior art of record.  The applicant discloses that such a feature allows for seamless integration and scalability where an initial bedside monitor can be used to prescribe an invasive device and then, when said device is implanted, the monitor can be used as a reader to send information gathered from the invasive device to a hospital while still allowing the patient to independently use the noninvasive devices through the patient application (pars. 0004, 0033).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
August 10, 2022